Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/22 has been entered.
Response to Amendment
Claims 3, 5-7, and 9 have been canceled.  Claims 1, 4, 8, and 10 have been amended.  Claims 1-2, 4, 8, and 10-11 remain pending in the application.
Applicant' s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed 6/3/22.


Response to Arguments
Regarding the 112(a) rejection of the limitations of claims 1 and 10 pertaining to “…calculating a fuel flow rate per unit time of a fuel…” and  “…calculating an air flow rate per unit time of an air…”, the arguments pertaining to equation (5) are found persuasive (see Remarks filed 10/3/22, Pages 8-9).  
Regarding the 112(a) rejection of the limitations of claims 1 and 10 pertaining to “…calculating a turbine inlet temperature…”, applicant appears to argue that 1) support for this limitation is found in Para 33 (see Remarks filed 10/3/22, Pages 6-7); 2) as currently claimed the claims do not recite a specific manner of calculation and therefore the full scope of the claim is supported (see Remarks filed 10/3/22, Page 8); and 3) “to the extent that any particular calculations are considered to be elements of the claims requiring support, it is submitted that these elements are inherently supported by common knowledge within the art” (see Remarks filed 10/3/22, Pages 8-9).  The Examiner does not find these arguments persuasive.  MPEP 2163 (I) states “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”  And Further that “an applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.”  Claims 1 and 10 each currently require “calculating a turbine inlet temperature according to a third formula including the fuel flow rate per unit time, the air flow rate per unit time, the fuel temperature, and an air temperature at the casing of the combustor”.  Paras 33-34 describe the referenced “third formula”, however the disclosure appears to recite only that the turbine inlet temperature T1T is a function of the fuel flow rate Gf, the air flow rate Ga, the fuel temperature Tf, and the casing air temperature TCS (see equation 3, Para 34) but fails to describe how the turbine inlet temperature is actually calculated according to the formula.  Therefore, applicant has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  The Examiner notes that the evidence (Remarks filed 10/3/22, Pages 8-9, equation 5) provided regarding the limitations of calculating a fuel flow rate and calculating an air flow rate was sufficient to show that one having ordinary skill in the art would have possessed the knowledge required to perform those calculations, however this evidence did not relate to the calculation of the turbine inlet temperature.  The Examiner suggests providing similar evidence that relates to the calculation of the turbine inlet temperature as a potential solution to the 112(a) rejection of the calculation of the turbine inlet temperature described below.
Regarding the 112(a) rejection of the limitations of claims 1 and 10 pertaining to “…calculating a plurality of fuel distribution ratios…”, applicant appears to argue that 1) support for this limitation is found in Paras 22 and 42 (see Remarks filed 10/3/22, Pages 6-7); 2) as currently claimed the claims do not recite a specific manner of calculation and therefore the full scope of the claim is supported (see Remarks filed 10/3/22, Page 8); and 3) “to the extent that any particular calculations are considered to be elements of the claims requiring support, it is submitted that these elements are inherently supported by common knowledge within the art” (see Remarks filed 10/3/22, Pages 8-9).  The Examiner does not find these arguments persuasive.  MPEP 2163 (I) states “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”  And Further that “an applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.”  Claim 1 and 10 each currently require “calculating a plurality of fuel distribution ratios for delivering the fuel to the combustor through the plurality of fuel supply systems based on the corrected turbine inlet temperature”.  Para 42 describes that fuel distribution ratios are calculated with “a relationship formula of the post correction turbine inlet temperature T1T’ and a fuel distribution ratio”, however the disclosure appears to give no further guidance of the referenced “relationship formula” and ultimately fails to describe how the plurality of fuel distribution ratios are actually calculated based on the corrected turbine inlet temperature.  Therefore, applicant has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  The Examiner notes that the evidence (Remarks filed 10/3/22, Pages 8-9, equation 5) provided regarding the limitations of calculating a fuel flow rate and calculating an air flow rate was sufficient to show that one having ordinary skill in the art would have possessed the knowledge required to perform those calculations, however this evidence did not relate to the calculation of the fuel distribution ratios.  The Examiner suggests providing similar evidence that relates to the calculation of the fuel distribution ratios as a potential solution to the 112(a) rejection of the calculation of the fuel distribution ratios described below.
Regarding the 112(a) rejection of the limitations of claims 1 and 10 pertaining to “…calculating a plurality of valve openings…”, applicant appears to argue that 1) support for this limitation is found in Para 43 (see Remarks filed 10/3/22, Pages 6-7); 2) as currently claimed the claims do not recite a specific manner of calculation and therefore the full scope of the claim is supported (see Remarks filed 10/3/22, Page 8); and 3) “to the extent that any particular calculations are considered to be elements of the claims requiring support, it is submitted that these elements are inherently supported by common knowledge within the art” (see Remarks filed 10/3/22, Pages 8-9).  The Examiner does not find these arguments persuasive.  MPEP 2163 (I) states “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”  And Further that “an applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.”  Claim 1 and 10 each currently require “calculating a plurality of valve openings for individually controlling a plurality of regulating valves attached to the plurality of fuel supply systems according to the plurality of fuel distribution ratios”.  Para 43 describes that opening degrees of the regulating valves are calculated by substituting fuel distribution ratios and a fuel control command value “in an opening amount calculation formula”, however the disclosure appears to give no further guidance of the referenced “opening amount calculation formula” and ultimately fails to describe how the plurality of valve openings are actually calculated according to the plurality of fuel distribution ratios.  Therefore, applicant has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  The Examiner notes that the evidence (Remarks filed 10/3/22, Pages 8-9, equation 5) provided regarding the limitations of calculating a fuel flow rate and calculating an air flow rate is sufficient to show that one having ordinary skill in the art would have possessed the knowledge required to perform those calculations, however this evidence does not relate to the calculation of the valve openings.  The Examiner suggests providing similar evidence that relates to the calculation of the valve openings as a potential solution to the 112(a) rejection of the calculation of the valve openings described below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 8, and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 10 recite limitations requiring calculating “a turbine inlet temperature according to a third formula including the fuel flow rate per unit time, the air flow rate per unit time, the fuel temperature, and an air temperature at the casing of the combustor” (in lines 13-16 of claim 1 and in lines 14-16 of claim 10).  In support of this limitation, Mathematical Formula 3 is provided at Para 34 of the Specification, however this formula simply states that the turbine inlet temperature is a function of the fuel flow rate per unit time, the air flow rate per unit time, the fuel temperature, and an air temperature at the casing of the combustor, but fails to explain how the turbine inlet temperature is actually calculated using these values.  The specification fails to provide sufficient description as to how the turbine inlet temperature is calculated according to a third formula including the fuel flow rate per unit time, the air flow rate per unit time, the fuel temperature, and an air temperature at the casing of the combustor (e.g. by providing a tractable mathematical equation or relationship) to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.  Therefore, the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and each of claim 1 and claim 10 fail the written description requirement for this reason.
Claims 1 and 10 recite limitations requiring calculating “a plurality of fuel distribution ratios for delivering the fuel to the combustor through the plurality of fuel supply systems based on the corrected turbine inlet temperature” (in lines 20-23 of claim 1 and in lines 21-23 of claim 10).  Para 42 of the specification describes that fuel distribution ratios are calculated with “a relationship formula of the post correction turbine inlet temperature T1T’ and a fuel distribution ratio”, however the disclosure appears to give no further guidance of the referenced “relationship formula” and ultimately fails to describe how the plurality of fuel distribution ratios are actually calculated based on the corrected turbine inlet temperature.  Therefore, the disclosure fails to provide sufficient description as to how the fuel distribution ratios are calculated (e.g. by providing a tractable mathematical equation or relationship) to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.  The specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and each of claim 1 and claim 10 fail the written description requirement for this reason.
Claims 1 and 10 recite limitations requiring calculating “a plurality of valve openings for individually controlling a plurality of regulating valves attached to the plurality of fuel supply systems according to the plurality of fuel distribution ratios” (in lines 24-26 of claim 1 and in lines 24-26 of claim 10).  Para 43 of the specification describes that opening degrees of the regulating valves are calculated by substituting fuel distribution ratios and a fuel control command value “in an opening amount calculation formula”, however the disclosure appears to give no further guidance of the referenced “opening amount calculation formula” and ultimately fails to describe how the plurality of valve openings are actually calculated according to the plurality of fuel distribution ratios.  Therefore, applicant fails to provide sufficient description as to how the plurality of valve openings is calculated according to the fuel distribution ratios (e.g. by providing a tractable mathematical equation or relationship) to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.  The specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and each of claim 1 and claim 10 fail the written description requirement for this reason.
Claims 2, 4, and 8 depend from claim 1 and inherit the 112 deficiencies of their parent claim.
Claim 11 depends from claim 10 and inherits the 112 deficiencies of its parent claim.
Claim 4 recites the limitation “the turbine inlet temperature calculation unit is further configured to calculate the turbine inlet temperature according to the third formula using the air flow rate per unit time”.  In support of this limitation, Mathematical Formula 3 is provided at Para 34 of the Specification, however this formula simply states that the turbine inlet temperature is a function of the fuel flow rate per unit time, the air flow rate per unit time, the fuel temperature, and an air temperature at the casing of the combustor, but fails to explain how the turbine inlet temperature is actually calculated using these values.  The specification fails to provide sufficient description as to how the turbine inlet temperature is calculated according to a third formula using the air flow rate per unit time (e.g. by providing a tractable mathematical equation or relationship) to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.  Therefore, the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 4 fails the written description requirement for this reason
Claim 8 recites the limitation “a casing temperature calculation unit configured to calculate the air temperature at the casing of the combustor according to a fourth formula including an inlet pressure of the compressor and an outlet pressure of the compressor as well as the inlet temperature of the compressor and a measured air temperature of the casing of the combustor”.  In support of this limitation, Mathematical Formula 4 is provided at Para 46 of the Specification, however this formula simply states that the casing air temperature is a function of an inlet pressure of the compressor, an outlet pressure of the compressor, the inlet temperature of the compressor, and a measured air temperature of the casing, but fails to explain how the air temperature at the casing is actually calculated using these values.  The specification fails to provide sufficient description as to how the air inlet temperature at the casing of the combustor is calculated according to a fourth function of an inlet pressure of the compressor, an outlet pressure of the compressor, the inlet temperature of the compressor, and a measured air temperature of the casing of the combustor (e.g. by providing a tractable mathematical equation or relationship) to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 8 fails the written description requirement for this reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10/14/22